Case 3:17-cv-01827-N Document 200 Filed 10/03/19   Page 1 of 23 PageID 14239


                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF TEXAS
                           DALLAS DIVISION


  FUNDAMENTAL INNOVATION
  SYSTEMS INTERNATIONAL LLC,
             Plaintiff,
                                         Case No. 3:17-cv-01827-N
        v.
                                         JURY TRIAL DEMANDED
  ZTE CORPORATION, ZTE (USA), INC.
  and ZTE (TX), INC.,

             Defendants.



                PLAINTIFF’S REPLY IN SUPPORT OF ITS
              MOTION FOR PARTIAL SUMMARY JUDGMENT
 Case 3:17-cv-01827-N Document 200 Filed 10/03/19                                           Page 2 of 23 PageID 14240


                                               TABLE OF CONTENTS
                                                                                                                                     Page

I.     INTRODUCTION ...............................................................................................................1

II.    THE PTAB’S FINAL WRITTEN DECISION ON ZTE’S 00111 IPR PETITION
       ESTOPS ALL OF ZTE’S INVALIDITY THEORIES FOR THE ’550 PATENT .............2

       A.        The PTAB’s Denial of Institution on the 00110 IPR Petition Is Irrelevant .............3

       B.        ZTE Reasonably Could Have Raised Dougherty and Shiga in Its 00111
                 IPR Petition ..............................................................................................................8

III.   DR. SHOEMAKE’S CONCLUSORY OPINIONS ON OBVIOUSNESS DO
       NOT RAISE A MATERIAL ISSUE OF FACT FOR TRIAL ..........................................11

       A.        ZTE Concedes That Theobald and Shiga Do Not Disclose the Challenged
                 Limitations .............................................................................................................12

       B.        ZTE Fails to Identify Any Evidence That the Theobald/Shiga
                 Combination Would Include the Challenged Limitations .....................................12

       C.        The PTAB’s Institution Decision Confirms the Flaw in ZTE’s
                 Obviousness Theory...............................................................................................16

IV.    CONCLUSION ..................................................................................................................17




                                                                   i
 Case 3:17-cv-01827-N Document 200 Filed 10/03/19                                         Page 3 of 23 PageID 14241


                                              TABLE OF AUTHORITIES

                                                               Cases

ActiveVideo Networks, Inc. v. Verizon Commc’ns, Inc.,
  694 F.3d 1312 (Fed. Cir. 2012) .......................................................................................... 13, 15
Arendi S.A.R.L. v. Apple Inc.,
  832 F.3d 1355 (Fed. Cir. 2016) ................................................................................................ 15
California Inst. of Tech. v. Broadcom Ltd.,
  No. CV 16-3714 GW (AGRX), 2018 WL 7456042 (C.D. Cal. Dec. 28, 2018)......................... 6
Cheese Sys., Inc. v. Tetra Pak Cheese & Powder Sys., Inc.,
  725 F.3d 1341 (Fed. Cir. 2013) ................................................................................................ 11
DePuy Spine, Inc. v. Medtronic Sofamor Danek, Inc.,
  567 F.3d 1314 (Fed. Cir. 2009) ................................................................................................ 14
DSS Tech. Mgmt., Inc. v. Apple Inc.,
  885 F.3d 1367 (Fed. Cir. 2018). ............................................................................................... 15
Harmonic Inc. v. Avid Tech., Inc.,
  815 F.3d 1356 (Fed. Cir. 2016) ................................................................................................ 12
HP Inc. v. MPHJ Tech. Invs., LLC,
 817 F.3d 1339 (Fed. Cir. 2016) .................................................................................................. 6
iLife Techs., Inc. v. Nintendo of Am., Inc.,
   No. 3:13-cv-4987-M, 2017 U.S. Dist. LEXIS 87769 (N.D. Tex. May 30, 2017) ...................... 5
KSR Int'l Co. v. Teleflex Inc.,
  550 U.S. 398, 415 (2007) .......................................................................................................... 15
MCM Portfolio LLC v. Hewlett-Packard Co.,
 812 F.3d 1284 (Fed. Cir. 2015) .................................................................................................. 8
Milwaukee Elec. Tool Corp. v. Snap–On Inc.,
  271 F. Supp. 3d 990 (E.D. Wis. 2017).................................................................................... 7, 8
Nike, Inc. v. Adidas AG,
  812 F.3d 1326 (Fed. Cir. 2016),
  overruled on other grounds, Aqua Prods., Inc. v. Matal,
  872 F.3d 1290 (Fed. Cir. 2017) .......................................................................................... 12, 13
Oil–Dri Corp. of Am. v. Nestle Purina Petcare Co.,
  No. 15-cv-1067, 2017 WL 3278915 (N.D. Ill. Aug. 2, 2017) .................................................... 5
Parallel Networks Licensing, LLC v. Int’l Bus. Mach. Corp.,
  No. 13–2072, 2017 WL 1045912 (D. Del. Feb. 22, 2017) ........................................................ 8
Procter & Gamble v. Teva Pharms. USA, Inc.,
  566 F.3d 989 (Fed. Cir. 2009) .................................................................................................. 13
SAS Inst., Inc. v. Iancu,
  138 S. Ct. 1348 (2018) .................................................................................................. 5, 6, 8, 10


                                                                   ii
 Case 3:17-cv-01827-N Document 200 Filed 10/03/19                                            Page 4 of 23 PageID 14242


Shaw Indus. Group, Inc. v. Automated Creel Sys., Inc.,
  817 F.3d 1293 (Fed. Cir. 2016) .................................................................................. 3, 4, 5, 6, 7
St. Jude Med., Inc. v. Access Closure, Inc.,
   729 F.3d 1369 (Fed. Cir. 2013) .......................................................................................... 14, 15
Synopsys, Inc. v. Mentor Graphics Corp.,
  814 F.3d 1309 (Fed. Cir. 2016) .................................................................................................. 6
Trustees of Columbia Univ. in the City of N.Y. v. Symantec Corp.,
  No. 3:13-cv-808, 2019 WL 2814682 (E.D. Va. Jul. 2, 2019) .................................................... 5
Verinata Health, Inc. v. Ariosa Diagonstics, Inc.,
  No. 12-cv-5501, 2017 WL 235048 (N.D. Cal. Jan. 19, 2017)................................................ 6, 7
Zitovault v. Int’l Bus. Mach. Corp.,
   No. 3:16-cv-962, 2018 WL 2971178 (N.D. Tex. Apr. 4, 2018) ..................................... 1, 3, 4, 9

                                               Rules / Statutes / Regulations

35 U.S.C. § 315(e)(2).................................................................................................................. 1, 3
37 C.F.R. § 42.122(b) ................................................................................................................... 10
Office Patent Trial Practice Guide, July 2019 Update,
  84 Fed. Reg. 33,925-26 (July 16, 2019) ..................................................................................... 9




                                                                    iii
 Case 3:17-cv-01827-N Document 200 Filed 10/03/19                 Page 5 of 23 PageID 14243


I.     INTRODUCTION

       ZTE’s opposition fails to identify any factual dispute that precludes summary judgment.

ZTE relies exclusively on legal arguments that are not supported by the controlling precedent.

Accordingly, Fundamental respectfully requests that the Court grant Fundamental’s motion for

summary judgment.

       First, with respect to IPR estoppel, ZTE does not dispute that it could have raised the

Dougherty and Shiga references in its 00111 IPR Petition against the ’550 patent, which was

fully instituted and resulted in a final written decision (“FWD”) upholding the validity of the

challenged claims. Instead, ZTE argues that because its separate 00110 IPR Petition was not

instituted, estoppel does not apply to the grounds raised in that petition. ZTE is wrong as a

matter of law. Section 315(e)(2) is clear that estoppel applies to grounds that were raised or

reasonably could have been raised in the petition that resulted in a FWD. Indeed, the Zitovault

case from this District, which Fundamental cited in its opening brief, found estoppel in precisely

the same circumstances present here. Zitovault v. Int’l Bus. Mach. Corp., No. 3:16-cv-962, 2018

WL 2971178, at *3-4 (N.D. Tex. Apr. 4, 2018) (applying estoppel to prior art raised in a second,

non-instituted petition based on the issuance of a final written decision in a first instituted

petition). The cases that ZTE relies on do not compel a different result, but instead narrowly

hold that estoppel does not apply to non-instituted grounds in a partial institution decision, i.e.,

where certain grounds in a petition are instituted and other grounds in the same petition are not.

Simply put, the PTAB’s decision on ZTE’s 00110 IPR Petition is irrelevant to the scope of

estoppel resulting from the FWD on the 00111 IPR Petition.

       Second, with respect to obviousness, ZTE tacitly concedes that there is no disclosure in

the Theobald or Shiga references that teaches critical limitations of the ’111 and ’766 patents—

specifically, an “identification signal . . . configured to indicate to the mobile device that the


                                                 1
    Case 3:17-cv-01827-N Document 200 Filed 10/03/19             Page 6 of 23 PageID 14244


power socket is not a USB host or hub” (’111 patent) and a “charging subsystem enabled to draw

current unrestricted by at least one predetermined USB Specification limit” (’766 patent). ZTE

doubles down on Dr. Shoemake’s conclusory assertions that a person of ordinary skill in the art

would modify the prior art to include these limitations, but cannot identify any specific opinions

explaining why a person of ordinary skill in the art would modify the prior art in that way, much

less provide the evidentiary support necessary to create a genuine dispute of fact. ZTE’s bare

assertions that Dr. Shoemake’s opinions are not conclusory and not based on hindsight, without

more, cannot defeat summary judgment.

II.      THE PTAB’S FINAL WRITTEN DECISION ON ZTE’S 00111 IPR PETITION
         ESTOPS ALL OF ZTE’S INVALIDITY THEORIES FOR THE ’550 PATENT1

         ZTE does not dispute that the PTAB instituted all grounds raised in the 00111 IPR

Petition against the ’550 patent and rendered a FWD upholding the validity of every claim. See

Dkt. 195 at 2 (acknowledging that “the Board instituted one inter partes review proceeding on

the Fischer ’550 patent” and “issued a final written decision affirming the patentability of the

claims”). Nor does ZTE dispute that it was aware of the Dougherty and Shiga references when it

filed the 00111 IPR Petition, and thus reasonably could have raised invalidity based on

Dougherty and Shiga in that petition. See Dkt. 181 at 6 (noting that ZTE identified Dougherty

and Shiga in its invalidity contentions three days before filing the 00111 IPR Petition). These

facts give rise to estoppel under the plain language of Section 315(e)(2), which applies to “any

ground that the petitioner raised or reasonably could have raised during that inter partes

1
    Fundamental does not expressly respond to the “Factual Background” section of ZTE’s
opposition because ZTE does not purport to identify any factual disputes that preclude summary
judgment. See Dkt. 195 at 1-4. Indeed, ZTE’s summaries of the IPR petitions and the asserted
prior art are generally consistent with Fundamental’s summaries from its opening brief, and any
disputes are not material to the present motion. Fundamental does not agree with ZTE’s
characterizations of Dr. Shoemake’s obviousness opinions, however, as discussed in detail in
Section III, infra.


                                                2
Case 3:17-cv-01827-N Document 200 Filed 10/03/19                     Page 7 of 23 PageID 14245


review.” 35 U.S.C. § 315(e)(2) (emphasis added); see also Zitovault, 2018 WL 2971178, at *3-

4; Dkt. 181 at 9-12.

       Instead, ZTE argues in its opposition that estoppel should not apply to Dougherty and

Shiga because the PTAB did not institute ZTE’s separately filed 00110 IPR Petition. Relying on

Shaw Industries Group, Inc. v. Automated Creel Systems, Inc., 817 F.3d 1293 (Fed. Cir. 2016),

ZTE argues that the PTAB’s denial of institution of the 00110 IPR Petition limits the scope of

estoppel arising from the FWD in the 00111 IPR Petition. See Dkt. 195 at 7-10. ZTE is

incorrect. Indeed, Fundamental anticipated ZTE’s arguments in its opening brief and explained

why Shaw’s narrow holding does not apply in this case, and why the 00110 IPR Petition does not

limit the scope of estoppel. Dkt. 181 at 12-14. Nothing raised in ZTE’s opposition compels a

different conclusion.

       A.      The PTAB’s Denial of Institution on the 00110 IPR Petition Is Irrelevant

       ZTE erroneously argues that the PTAB’s denial of institution on the 00110 IPR Petition

limits the scope of estoppel for the 00111 IPR Petition.           ZTE’s position, however, is not

supported by any of the cases that it cites, and is both inconsistent with the plain language of the

estoppel statute and contrary to the policy and purpose of IPR estoppel.

       Section 315(e)(2) plainly states that a FWD in an IPR proceeding estops the petitioner

from asserting invalidity in district court on any ground that was raised or could have been raised

in the same proceeding:

       The petitioner in an inter partes review . . . that results in a final written
       decision under section 318(a) . . . may not assert either in a civil action . . . or in a
       proceeding before the International Trade Commission . . . that the claim is
       invalid on any ground that the petitioner raised or reasonably could have raised
       during that inter partes review.

35 U.S.C. § 315(e)(2) (emphases added). By its plain language, Section 315(e)(2) does not limit

estoppel based on what the petitioner raised or could have raised in separate IPR petitions or


                                                  3
    Case 3:17-cv-01827-N Document 200 Filed 10/03/19             Page 8 of 23 PageID 14246


proceedings. ZTE does not even address the statutory language in its brief, much less offer any

plausible interpretation that would limit the scope of estoppel in one proceeding based on an

institution decision in a second proceeding.

         This District has confirmed Fundamental’s interpretation of Section 315(e)(2) in

Zitovault. In Zitovault, the defendants challenged a patent in two separate IPR proceedings—one

that was instituted and resulted in a FWD affirming the validity of all challenged claims, and one

that was not instituted. 2018 WL 2971178, at *1. The plaintiff moved for summary judgment on

all of the defendants’ invalidity grounds based on IPR estoppel pursuant to Section 315(e). Id.

In opposing the motion, the defendants argued, as ZTE does here, that estoppel should not apply

to the grounds raised in the second petition because those grounds were denied institution. See

Adickman Decl. Ex. 15 (Zitovault Reply Brief) at App. 001199 (“IBM contends that the

procedural exclusion of the grounds raised in its second IPR petition saves almost its entire

invalidity case . . . .”). The Court rejected this argument, holding that because the defendants

“reasonably could have raised” those grounds in their first petition, estoppel applies

notwithstanding the PTAB’s denial of institution of the second petition. See Zitovault, 2018 WL

2971178, at *4.

         ZTE does not address this aspect of the Zitovault decision in its opposition brief,2 and

none of the other cases cited by ZTE support its proposition that estoppel does not apply to a

ground raised in any petition that was not instituted—even if the petition that resulted in a FWD

was fully instituted. Primarily, ZTE relies on Shaw. As explained in Fundamental’s opening

brief, however, Shaw crafted a narrow exception to estoppel that applies only in cases of partial


2
    ZTE contends that estoppel in Zitovault was limited to “prior art references that [the
defendants] knew about, but did not include in their IPR petition” (Dkt. 195 at 13), which is
clearly incorrect.


                                                4
    Case 3:17-cv-01827-N Document 200 Filed 10/03/19              Page 9 of 23 PageID 14247


institution—i.e., where the PTAB institutes an IPR on some grounds raised in a petition, but

declines to institute on other grounds raised in the same petition. See Dkt. 181 at 9-11.3 Because

there is no dispute that the 00111 IPR Petition was instituted in its entirety, Shaw does not apply

to the facts of this case.

         As numerous courts have recognized, Shaw’s holding was limited to the “unique

procedure” of partial institution.4 Trustees of Columbia Univ. in the City of N.Y. v. Symantec

Corp., 390 F. Supp. 3d 665, 679 (E.D. Va. 2019); see also, e.g., Oil-Dri Corp. of Am. v. Nestle

Purina Petcare Co., No. 15-cv-1067, 2017 WL 3278915, at *4 (N.D. Ill. Aug. 2, 2017) (estoppel

under Shaw applies “if the PTAB institutes IPR on some grounds but declines to institute on

others”); iLife Techs., Inc. v. Nintendo of Am., Inc., No. 3:13-cv-4987-M, 2017 U.S. Dist. LEXIS

87769, at *19 (N.D. Tex. May 30, 2017) (finding that Shaw was limited to the unique procedural

circumstances of that case). And Shaw’s holding was essentially rendered moot by the Supreme

Court’s subsequent ruling in SAS Institute, Inc. v. Iancu, which eliminated the practice of partial

institutions entirely. 138 S. Ct. 1348, 1355, 1359-60 (2018). Indeed, in SAS Institute the

Supreme Court expressly recognized that the scope of an IPR (and, by extension, the scope of


3
   Shaw involved an appeal from the PTAB’s FWD in an IPR proceeding, where the PTAB had
rendered a partial institution and declined to institute certain grounds in the petition for
procedural reasons. See Shaw, 817 F.3d at 1296-97. The Federal Circuit held, inter alia, that the
PTAB’s partial institution decision was proper and denied the petitioner’s request for a writ of
mandamus instructing the PTAB to institute IPR as to all petitioned grounds. Id. at 1299-1300.
Of particular relevance here, the Federal Circuit noted that mandamus relief was not justified
because the petitioner could assert the non-instituted grounds in future proceedings, explaining
that the petitioner “could not have reasonably raised” the non-instituted grounds “during the
IPR.” Id. at 1300.
4
   Although a minority of courts have found Shaw to apply to grounds that were not even raised
in an IPR petition, courts in this District have rejected that view, and even ZTE does not appear
to adopt or advocate for such a broad reading of Shaw. See iLife, 2017 U.S. Dist. LEXIS 87769,
at *17-18 (declining to apply Shaw to non-petitioned grounds); see also, e.g., Trustees, 390 F.
Supp. 3d at 679 (noting that a “majority of courts . . . have confined Shaw to its procedural
posture”).


                                                5
Case 3:17-cv-01827-N Document 200 Filed 10/03/19                  Page 10 of 23 PageID 14248


estoppel) is defined by the IPR petition, and cannot be unilaterally modified by the PTAB.5 Id.

at 1355. Because the 00111 IPR Petition was fully instituted,6 Shaw is inapplicable to this case.

       ZTE cites two other Federal Circuit cases—HP Inc. v. MPHJ Tech. Invs., LLC, 817 F.3d

1339 (Fed. Cir. 2016) and Synopsys, Inc. v. Mentor Graphics Corp., 814 F.3d 1309 (Fed. Cir.

2016)—both of which, like Shaw, involved appeals from FWDs following partial institution

decisions and do not apply to the facts of this case. The district court cases cited by ZTE

similarly hold only that non-instituted grounds in a partial institution decision do not give rise to

estoppel. Tellingly, ZTE does not cite a single case decided after SAS Institute in support of its

argument—because the elimination of partial institutions has rendered Shaw inapplicable.7

       ZTE identifies two additional cases from other districts—both decided pre-SAS

Institute—that purportedly address the question of estoppel across multiple IPR petitions.

Neither case, in fact, supports ZTE’s conclusion that denial of institution in any petition

precludes application of IPR estoppel. First, ZTE contends that Verinata Health, Inc. v. Ariosa

Diagonstics, Inc. involved multiple petitions, and that the Northern District of California did not


5
     Fundamental explained in its opening brief how SAS Institute “severely limited” the
applicability of Shaw and determined that the scope of an IPR is determined by the petition. See
Dkt. 181 at 13-14. ZTE does not even mention SAS Institute in its opposition, much less attempt
to distinguish it.
6
   The PTAB’s institution decision was rendered after the Supreme Court decided SAS Institute,
thus partial institution was not even an option.
7
    ZTE cites California Inst. of Tech. v. Broadcom Ltd., No. CV 16-3714 GW (AGRX), 2018
WL 7456042 (C.D. Cal. Dec. 28, 2018)—decided after SAS Institute—in support of the
proposition that a petitioner cannot reasonably raise an invalidity ground that is rejected by the
PTAB in its institution decision. See Dkt. 195 at 10. In fact, however, the Caltech court went on
to find that in view of SAS Institute, “the factual circumstances encountered by Shaw (partial
denial of institution of IPR as to a particular ground, with that denial unappealable) are unlikely
to result again,” so that “the choices of the petitioner – and the petitioner alone – in its initial
decision regarding what grounds to bring before the PTAB dictate what grounds are raised (or
reasonably could have been raised) ‘during IPR’ and thus could result in estoppel if IPR results
in a final written decision.” Id. at *7.


                                                 6
Case 3:17-cv-01827-N Document 200 Filed 10/03/19                Page 11 of 23 PageID 14249


estop the defendants on invalidity grounds that had not been instituted. No. 12-cv-5501, 2017

WL 235048 (N.D. Cal. Jan. 19, 2017); see also Dkt. 195 at 11. In fact, however, both petitions

in Verinata Health raised the same three grounds of invalidity; the two petitions merely

addressed different subsets of claims. See Adickman Decl. Ex. 16 (IPR2013-00276 Institution

Decision) at App. 001209; Adickman Decl. Ex. 17 (IPR2013-00277 Institution Decision) at App.

001232. The PTAB rendered a partial institution decision on both petitions, electing to proceed

on only one of the three grounds. See Adickman Decl. Ex. 16 at App. 001224-25; Adickman

Decl. Ex. 17 at App. 001247-48. Thus, the court’s decision not to estop the defendants from

pursuing the non-instituted invalidity grounds was based on the fact that the grounds were

excluded by the PTAB’s partial institution (as in Shaw), not because they were denied institution

in a separate petition.8 Similarly, ZTE contends that Milwaukee Electric Tool Corp. v. Snap-On

Inc. involved three IPR petitions, but did not apply estoppel to grounds that were not instituted.

271 F. Supp. 3d 990 (E.D. Wis. 2017); see also Dkt. 195 at 11. Like Verinata, Milwaukee

Electric is distinguishable because all three petitions reached a FWD after a partial institution—

and thus the unique procedural circumstances of Shaw applied. See 271 F. Supp. 3d at 1027.

The same is not true here.

       As Fundamental explained in its opening brief, ZTE’s argument that estoppel should not

apply to grounds raised in a second, non-instituted petition runs contrary to the policy and

purpose of IPR estoppel. See Dkt. 181 at 11-13. ZTE’s opposition fails to address this issue at

all. Importantly, as courts have recognized, IPRs were intended to establish “establish a more

efficient and streamlined patent system that will improve patent quality and limit unnecessary


8
   Verinata is also distinguishable because it adopted the broad view of Shaw as “limiting IPR
estoppel to grounds actually instituted.” 2017 WL 235048, at *3. As noted above, the majority
of courts (including courts in this district) have rejected that reading of Shaw.


                                                7
Case 3:17-cv-01827-N Document 200 Filed 10/03/19                  Page 12 of 23 PageID 14250


and counterproductive litigation costs.” MCM Portfolio LLC v. Hewlett-Packard Co., 812 F.3d

1284, 1290-91 (Fed. Cir. 2015). In order to fulfill that purpose, “a petitioner cannot be left with

the option to institute a few grounds for IPR while holding some others in reserve for a second

bite at the invalidity apple once in the district court.” Milwaukee Elec., 271 F. Supp. 3d at 1029.

If, as ZTE claims, estoppel does not apply to invalidity grounds raised in any petition that is

denied institution, then petitioners would be encouraged to file serial petitions, intending their

later petitions to be denied institution in order to inoculate that art against estoppel and preserve

invalidity grounds for use at trial. See, e.g., Parallel Networks Licensing, LLC v. Int’l Bus.

Mach. Corp., No. 13–2072, 2017 WL 1045912, at *12 (D. Del. Feb. 22, 2017) (“Allowing IBM

to raise arguments here that it elected not to raise during the IPR would give it a second bite at

the apple and allow it to reap the benefits of the IPR without the downside of meaningful

estoppel.”). Such a practice runs contrary to the purpose of the inter partes review system and

IPR estoppel.

       B.       ZTE Reasonably Could Have Raised Dougherty and Shiga in Its 00111 IPR
                Petition

       ZTE’s assertion that it could not have reasonably raised Dougherty and Shiga in IPRs is

based solely on the PTAB’s denial of the 00110 IPR Petition. See, e.g., Dkt. 195 at 14 (“ZTE

attempted to raise that ground, but the attempt was denied by the PTAB’s unreviewable decision

not to institute the petition.”). ZTE does not dispute that it could have raised Dougherty and

Shiga in the 00111 IPR Petition. Indeed, had ZTE done so, the PTAB could not have declined to

institute on the Dougherty/Shiga grounds because SAS Institute would have mandated an all-or-

nothing institution decision. As a result, the Dougherty/Shiga grounds would have been included

in the instituted 00111 IPR proceeding, and would have been part of the FWD in that proceeding.




                                                 8
Case 3:17-cv-01827-N Document 200 Filed 10/03/19                Page 13 of 23 PageID 14251


       ZTE suggests that it could not include all of its invalidity grounds in a single petition

because “it is often simply not feasible to include all arguments in a single petition” and

“multiple petitions are sometimes reasonably required.” Dkt. 195 at 12. ZTE, however, does not

provide any reason why in this case multiple petitions were “reasonably required.” The PTAB

itself has noted that multiple petitions should only be permitted under rare circumstances. In the

July 2019 update to the PTAB’s Trial Practice Guide, the PTAB expressly added a section

addressing “Parallel Petitions Challenging the Same Patent.” See Adickman Decl. Ex. 18 (PTAB

Trial Practice Guide Update July 2019) at App. 001275.9 In that section, the PTAB explained,

“Based on the Board’s prior experience, one petition should be sufficient to challenge the claims

of a patent in most situations.” Id. “Two or more petitions filed against the same patent at or

about the same time . . . may place a substantial and unnecessary burden on the Board and the

patent owner and could raise fairness, timing, and efficiency concerns,” and “are not necessary in

the vast majority of cases.” Id. Indeed, the PTAB noted that “a substantial majority of patents

have been challenged with a single petition.” Id. Multiple petitions may only be warranted

under the “rare” circumstances where “the patent owner has asserted a large number of claims in

litigation or when there is a dispute about priority date requiring arguments under multiple prior

art references”—neither of which applies to the ’550 patent.10 Id. ZTE does not identify any

such “rare” circumstances that would apply here. In fact, the parties did not raise any disputes

over priority dates, ZTE’s petitions only challenged 18 claims, and both of ZTE’s petitions were



9
   See also Office Patent Trial Practice Guide, July 2019 Update, 84 Fed. Reg. 33,925-26 (July
16, 2019) (adopting July 2019 update).
10
    The July 2019 update also requires a petitioner who files parallel petitions challenging the
same patent to submit a separate paper ranking the petitions and explaining the differences
between the petitions and why the PTAB should institute more than one petition. Id. at App.
001276.


                                                9
Case 3:17-cv-01827-N Document 200 Filed 10/03/19                  Page 14 of 23 PageID 14252


well below the 14,000 word limit. See generally Adickman Decl. Ex. 3, App. 000385-451

(00111 IPR Petition); Adickman Decl. Ex. 6, App. 000508-576 (00110 IPR Petition).

        Further, even if ZTE could not feasibly have raised the Dougherty/Shiga grounds in the

00111 IPR Petition due to space constraints, ZTE could have sought joinder of the two petitions

in order to ensure a consistent and complete institution decision. 37 C.F.R. § 42.122(b) allows a

petitioner to request joinder of multiple proceedings “no later than one month after the institution

date of any inter partes review for which joinder is requested.” The PTAB has also expressly

held that joinder is permitted for petitions that assert different grounds of invalidity.        See

Zitovault, 2018 WL 2971178, at *3 (citing cases). Here, the PTAB rendered its institution

decision on the 00111 IPR Petition and the 00110 IPR Petition after SAS Institute was decided.

See Adickman Decl. Ex. 4 (00111 Institution Decision) at App. 000452 (bearing a date of May 9,

2018); Adickman Decl. Ex. 7 (00110 Institution Decision) at App. 000577 (bearing a date of

May 8, 2018). During that interim, before the PTAB denied institution of the 00110 IPR

Petition, ZTE could have requested joinder of the 00110 IPR Petition to the 00111 IPR Petition

to ensure that the PTAB would move forward in a single proceeding and avoid the risk that one

petition would be instituted, and the other would not. Having opted not to do so, ZTE cannot

now claim that it could not have reasonably raised Dougherty and Shiga in the 00111 IPR

Petition.

        Accordingly, the Court should find that ZTE is estopped from raising Dougherty and

Shiga against the ’550 patent. Because those are the only grounds that ZTE has asserted against

the ’550 patent, partial summary judgment of validity as to the ’550 patent should be granted.




                                                10
Case 3:17-cv-01827-N Document 200 Filed 10/03/19                 Page 15 of 23 PageID 14253


III.   DR. SHOEMAKE’S CONCLUSORY OPINIONS ON OBVIOUSNESS DO NOT
       RAISE A MATERIAL ISSUE OF FACT FOR TRIAL

       Fundamental requests summary judgment of non-obviousness for the Theobald and Shiga

combination because ZTE and Dr. Shoemake fail to show that this proposed combination of

prior art would include a core limitation of each asserted claim of the ’111 and ’766 patents.

Specifically, Dr. Shoemake fails to show how or why the combination would include an

“identification signal [that] is configured to indicate to the mobile device that the power socket

is not a USB host or hub,” as required by the claims of the ’111 patent, or a “charging

subsystem enabled to draw current unrestricted by at least one predetermined USB

Specification limit, said enablement being responsive to an abnormal USB data condition

detected at said USB communication path” as required by the claims of the ’766 patent. Indeed,

Dr. Shoemake readily admitted that neither Theobald nor Shiga teach these limitations, and he

did not identify any facts in the record to support modifying the references to incorporate these

limitations. His conclusory opinions that these limitations are met are based purely on hindsight

and cannot preclude summary judgment. See Cheese Sys., Inc. v. Tetra Pak Cheese & Powder

Sys., Inc., 725 F.3d 1341, 1352 (Fed. Cir. 2013).

       ZTE’s opposition does not address these specific limitations or identify any genuine

support for Dr. Shoemake’s conclusory opinions in the record. For example, ZTE points to

different claim limitations that are purportedly taught in the references, such as a USB connector,

without discussing the challenged limitations. See, e.g., Dkt. 195 at 14 (“Dr. Shoemake testified

that one skilled in the art would have understood [alternative embodiments of Theobald] to

include the USB connector”).       ZTE also asserts that Fundamental “mischaracterizes” Dr.

Shoemake’s deposition testimony (Dkt. 195 at 14), but never explains which testimony was

mischaracterized or how, and posits that Dr. Shoemake’s testimony is “grounded in



                                                11
Case 3:17-cv-01827-N Document 200 Filed 10/03/19                Page 16 of 23 PageID 14254


unambiguous prior art disclosures” (id. at 18) without identifying any such disclosures that are

relevant to the limitations at issue. Because Dr. Shoemake’s unsupported, conclusory opinions

are the only “evidence” ZTE identifies for the challenged limitations, no reasonable jury could

find that the claims of the ’111 and ’766 patents are obvious over the Theobald/Shiga

combination. See Harmonic Inc. v. Avid Tech., Inc., 815 F.3d 1356, 1363 (Fed. Cir. 2016).

       A.      ZTE Concedes That Theobald and Shiga Do Not Disclose the Challenged
               Limitations

       ZTE does not dispute that neither Theobald nor Shiga expressly discloses an

identification signal that indicates that a power socket is not a USB host or hub or a charging

subsystem that can draw current in excess of USB 2.0 limits in response to an abnormal data

condition.   Indeed, Dr. Shoemake admitted in his expert report that Theobald lacks these

disclosures, and admitted at his deposition that Shiga does not disclose using its “fourth mode”

signal to identify a power source or exceed USB 2.0 current limits. See Adickman Decl. Ex. 2 at

App. 000304 (¶ 149), App. 000343 (¶ 336); Adickman Decl. Ex. 8 at App. 000727-000728

(137:19-138:25), App. 000693-000694 (103:19-104:10). In its opposition, ZTE does not purport

to identify any disclosures in Theobald or Shiga that expressly disclose these limitations, and

thus concedes that they are not literally present.

       B.      ZTE Fails to Identify Any Evidence That the Theobald/Shiga Combination
               Would Include the Challenged Limitations

       Because Theobald and Shiga do not expressly disclose the disputed limitations, ZTE’s

obviousness theory cannot succeed absent evidence providing “some reason why one of skill in

the art would modify the prior art to obtain the claimed invention.” Nike, Inc. v. Adidas AG, 812




                                                 12
Case 3:17-cv-01827-N Document 200 Filed 10/03/19                  Page 17 of 23 PageID 14255


F.3d 1326, 1335 (Fed. Cir. 2016), overruled on other grounds, Aqua Prods., Inc. v. Matal, 872

F.3d 1290 (Fed. Cir. 2017).11

       ZTE vaguely cites to Dr. Shoemake’s expert report and deposition testimony in support

of its obviousness theory but fails to identify any opinions that specifically address why a person

of ordinary skill in the art would modify the combination of Theobald and Shiga to include an

identification signal that identifies different types of power sources, or a charging subsystem that

does not comply with USB 2.0 current limits. ZTE’s omission is particularly problematic

because Theobald teaches away from the proposed combination by disclosing that

communications between the mobile device and a connected accessory should adhere to the

communication protocol used in the device. See Adickman Decl. Ex. 11 at App. 001080 (6:4-

13).   Indeed, Dr. Shoemake admitted that Theobald does not suggest deviating from a

communication protocol (such as USB). Adickman Decl. Ex. 8 at App. 000651-000652 (61:15-

62:12). Thus, even if Theobald were modified to support USB, Theobald’s teachings would lead

a person of ordinary skill in the art to comply with the USB specification—obviating the need for

an “identification signal” or “abnormal data condition” that identifies a non-USB host or hub

device that can exceed USB power limits. Because this teaching in Theobald “undermine[s] the


11
    Although ZTE purports to distinguish Nike based on the ultimate finding that the claims in
question were obvious, it does not dispute the standard articulated by the Federal Circuit, which
requires the party challenging validity to provide evidence that a person of ordinary skill in the
art would combine the prior art references to include the limitations not expressly disclosed in
those references. This is consistent generally with the law of obviousness, which requires the
party asserting invalidity to prove that a person of ordinary skill in the art would be motivated to
combine the prior art in a manner that arrives at the claimed invention. See ActiveVideo
Networks, Inc. v. Verizon Commc’ns, Inc., 694 F.3d 1312, 1327 (Fed. Cir. 2012) (“To invalidate
a patent claim based on obviousness, a challenger must demonstrate ‘by clear and convincing
evidence that a skilled artisan would have been motivated to combine the teachings of the prior
art references to achieve the claimed invention, and that the skilled artisan would have had a
reasonable expectation of success in doing so.’”) (quoting Procter & Gamble Co. v. Teva
Pharms. USA, Inc., 566 F.3d 989, 994 (Fed. Cir. 2009))).


                                                13
Case 3:17-cv-01827-N Document 200 Filed 10/03/19                 Page 18 of 23 PageID 14256


very reason being proffered as to why a person of ordinary skill would have combined the known

elements,” “[a]n inference of nonobviousness is especially strong.”         DePuy Spine, Inc. v.

Medtronic Sofamor Danek, Inc., 567 F.3d 1314, 1326 (Fed. Cir. 2009).

       The arguments raised in ZTE’s opposition fail to address this critical flaw in Dr.

Shoemake’s reasoning, and instead focus on other limitations that are not presently in dispute.

For example, ZTE argues that Dr. Shoemake testified that Theobald “teaches fast-charging at 8.6

volts and 850 milliamps” and “suggests his invention could be used with any suitable multi-pin

connector,” such as a USB connector. Dkt. 195 at 14-15. ZTE also argues that Dr. Shoemake

opined that “Shiga taught using the abnormal SE1 signal to indicate a nonstandard USB feature.”

Id. at 15. None of these opinions, even if correct, is sufficient to bridge the “logical chasm”

between the prior art and the claimed invention. St. Jude Med., Inc. v. Access Closure, Inc., 729

F.3d 1369, 1381 (Fed. Cir. 2013). As Theobald clearly states, and Dr. Shoemake readily

admitted, the specific voltages and currents used in Theobald’s fast rate and mid rate chargers are

illustrative examples for use in the disclosed embodiment using a J3 connector, and are

consistent with the J3 communication protocol. See Adickman Decl. Ex. 11 (Theobald) at App.

1079 (4:44); Adickman Decl. Ex. 8 (Shoemake 8/14 Dep. Tr.) at App. 000755-759 (165:7-

169:8). Nothing in Theobald, Shiga, or Dr. Shoemake’s expert report explains why a person of

ordinary skill in the art would modify Theobald to use USB, while continuing to use the charging

voltage and current designed for a J3 connector as opposed to the voltage and current limitations

in the USB specification. Unless one of ordinary skill abandons Theobald’s express teaching to

comply with the relevant communication protocol, there is simply no need for Shiga’s “fourth

mode” signaling to indicate a non-USB host or hub that is not restricted by USB power limits.




                                                14
Case 3:17-cv-01827-N Document 200 Filed 10/03/19                Page 19 of 23 PageID 14257


       ZTE’s reliance on KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398 (2007) is equally

misplaced. ZTE mischaracterizes Fundamental’s position as arguing that the combination of

Theobald and Shiga is not obvious because “Theobald did not specifically mention USB, and

Shiga did not address battery charging.” Dkt. 195 at 15. The issue is not whether Theobald or

Shiga disclose USB or battery charging generally; it is that even if Theobald were modified to

use USB, there is no reason why the modified Theobald system would intentionally deviate from

the USB specification. ZTE fails to identify any evidence (in the prior art references themselves

or otherwise) or any specific opinions from Dr. Shoemake that address this substantial difference

between the prior art and the claimed invention. The Federal Circuit has expressly cautioned that

under these circumstances, “we must guard against ‘hindsight bias’ and ‘ex post reasoning’” and

should reject a claim of obviousness. St. Jude, 729 F.3d at 1381. ZTE’s generic citation to the

entirety of Dr. Shoemake’s invalidity analysis, along with vague assertions that “Dr. Shoemake’s

invalidity testimony is detailed and thorough,” cannot defeat summary judgment. See, e.g.,

ActiveVideo, 694 F.3d at 1327-28 (affirming JMOL of nonobvious where expert “fail[ed] to

explain why a person of ordinary skill in the art would have combined elements from specific

references in the way the claimed invention does”).12




12
    To the extent that ZTE is relying on common sense or “ordinary creativity” (see Dkt. 195 at
15) to bridge the gap between the prior art and the claimed invention, ZTE must offer more than
generic statements and conclusory, unspecific expert testimony. As the Federal Circuit recently
reiterated, “[O]ur cases repeatedly warn that references to ‘common sense’—whether to supply a
motivation to combine or a missing limitation—cannot be used as a wholesale substitute for
reasoned analysis and evidentiary support, especially when dealing with a limitation missing
from the prior art references specified.” DSS Tech. Mgmt., Inc. v. Apple Inc., 885 F.3d 1367,
1374 (Fed. Cir. 2018) (quoting Arendi S.A.R.L. v. Apple Inc., 832 F.3d 1355, 1362 (Fed. Cir.
2016)); see also id.at 1376 (finding that expert’s “conclusory statements and unspecific expert
testimony” were insufficient to support a finding of obviousness).


                                               15
Case 3:17-cv-01827-N Document 200 Filed 10/03/19                  Page 20 of 23 PageID 14258


       C.      The PTAB’s Institution Decision Confirms the Flaw in ZTE’s Obviousness
               Theory

       As explained in Fundamental’s opening brief, the PTAB’s decision not to institute an

inter partes review on the ’766 patent claims based on Theobald and Shiga highlighted the same

omission as that in Dr. Shoemake’s obviousness analysis—i.e., ZTE’s failure to explain why a

person of ordinary skill in the art would modify Theobald to use USB, but disregard the USB

specification limits to continue to use the charging current and voltage disclosed for the J3

embodiment.     Adickman Decl. Ex. 10 at App. 001071-001072.            ZTE’s argument that the

PTAB’s decision is not binding on this Court (Dkt. 195 at 16-17) misses the point. If the

PTAB’s technically proficient judges could not find even a reasonable likelihood that the claims

of the ’766 patent are invalid based on a combination of Theobald and Shiga, then a reasonable

lay jury could not find clear and convincing evidence of invalidity in light of the same evidence.

Indeed, ZTE’s continued failure to address the very issue underlying the PTAB’s non-institution

decision strongly suggests that ZTE lacks any meaningful response.

       Nor did Dr. Shoemake “evaluate[] the Board’s decisions and provide[] detailed analyses

of why he disagrees,” as ZTE contends (Dkt. 191 at 17). Although Dr. Shoemake acknowledges

that the PTAB denied institution of the ’766 IPR because the petition failed to explain why a

person of ordinary skill in the rat would modify Theobald to use USB without modifying the

voltages and currents of the corresponding chargers, in response he states only: “While the

answers to these questions are clear and powerful, the PTAB apparently found that the Petition

failed to document this evidence. I generally agree with ZTE’s and its expert’s arguments that

under FISI’s theory of infringement, the Asserted Claims are invalid over the grounds identified

in each IPR Petition.” Adickman Decl. Ex. 2 (Shoemake Rpt.) at App. 000336 (¶¶ 309-310).

These bare, conclusory assertions cannot create a genuine factual dispute for trial.



                                                16
Case 3:17-cv-01827-N Document 200 Filed 10/03/19               Page 21 of 23 PageID 14259


       ZTE has failed to show that key limitations in the asserted claims are found in Theobald

and Shiga, or that Dr. Shoemake’s opinions offer anything more than conclusory opinions based

on hindsight. Accordingly, Fundamental respectfully requests that summary judgment should be

granted.

IV.    CONCLUSION

       For the foregoing reasons, Fundamental respectfully requests the Court grant partial

summary judgment that the ’550 Patent is not invalid, and that the ‘766 and ‘111 Patents are not

invalid as obvious based on Theobald in combination with Shiga.




Dated: October 3, 2019                        /s/ Brian P. Biddinger
                                              Jon B. Hyland
                                              State Bar No. 24046131
                                              jhyland@munsch.com
                                              MUNSCH HARDT KOPF & HARR, PC
                                              500 N. Akard St., Suite 3800
                                              Dallas, Texas 75201-6659
                                              Tel: (214) 855-7577
                                              Fax: (214) 978-5360

                                              Edward J. DeFranco (pro hac vice)
                                              eddefranco@quinnemanuel.com
                                              Brian P. Biddinger (pro hac vice)
                                              brianbiddinger@quinnemanuel.com
                                              Eric Huang (pro hac vice)
                                              erichuang@quinnemanuel.com
                                              Joseph Milowic III (pro hac vice)
                                              josephmilowic@quinnemanuel.com
                                              Ron Hagiz (pro hac vice)
                                              ronhagiz@quinnemanuel.com
                                              John T. McKee (pro hac vice)
                                              johnmckee@quinnemanuel.com
                                              Cary E. Adickman (pro hac vice)
                                              caryadickman@quinnemanuel.com
                                              QUINN EMANUEL URQUHART &
                                              SULLIVAN LLP
                                              51 Madison Avenue, 22nd Floor


                                              17
Case 3:17-cv-01827-N Document 200 Filed 10/03/19    Page 22 of 23 PageID 14260


                                    New York, NY 10010
                                    Tel. (212) 849-7000
                                    Fax (212) 849-7100

                                    Kevin P.B. Johnson (pro hac vice)
                                    QUINN EMANUEL URQUHART &
                                    SULLIVAN LLP
                                    555 Twin Dolphin Drive, 5th Floor
                                    Redwood Shores, CA 94065
                                    Tel. (650) 801-5000
                                    Fax (650) 801-5100
                                    kevinjohnson@quinnemanuel.com

                                    Attorneys for Plaintiff Fundamental Innovation
                                    Systems International LLC




                                    18
Case 3:17-cv-01827-N Document 200 Filed 10/03/19             Page 23 of 23 PageID 14261


                              CERTIFICATE OF SERVICE
       The undersigned hereby certifies that all counsel of record who are deemed to have

consented to electronic service are being served with a copy of this document via the Court’s

CM/ECF system on October 3, 2019.




                                               /s/ Jon B. Hyland
                                                  Jon B. Hyland




                                             19
